Citation Nr: 0946221	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial evaluation than 50 percent 
for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service connection for 
PTSD and assigned a 30 percent rating, effective from May 17, 
2004. The Veteran appealed the initial disability evaluation. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).

In a November 2006 rating decision, the RO increased the 
initial evaluation for PTSD from 30 to 50 percent. The claim 
for a still higher schedular rating remains on appeal. See 
A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise). 

In June 2007, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board, a transcript of which is on file.

Based upon the current record, an informal claim also has 
been raised for entitlement to a TDIU. In April 2008, the 
Veteran provided to the RO a completed VA Form 21-4192 
(Request for Employment Information in Connection with a 
Claim for Disability Benefits) on which he listed as his 
former employer a heating and cooling maintenance company, 
and further stated that he "was not able to perform work/job 
responsibilities due to mental condition." Along with this 
information there is the May 2008 treatment summary from a VA 
social worker opining that the Veteran was severely impaired 
and due to his impairment was not able to function in an 
employment environment. These findings raise an informal 
claim for entitlement to a TDIU due to the Veteran's service-
connected disorders (PTSD and residuals of a gunshot wound to 
the left forearm).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) (when a claimant submits evidence of a 
disability and makes a claim for the highest rating possible, 
and furthermore submits evidence of unemployability, VA must 
consider entitlement to a TDIU). See also Norris v. West, 12 
Vet. App. 413, 421 (1999).

While raised in connection with the present appeal, the 
Veteran's claim for a TDIU is premised upon all of his 
service-connected disabilities, i.e., including the service-
connected residuals of a gunshot wound to the left forearm. 
The TDIU claim is not inextricably intertwined with the 
increased rating claim for PTSD, as the disposition of the 
former is not essential to adjudicate the latter claim. The 
matter of a TDIU has not been addressed in the first instance 
by the agency of original jurisdiction and it has not been 
appealed to the Board. Hence, the claim for a TDIU is 
referred to the RO for initial development and consideration. 


FINDING OF FACT

Since the May 17, 2004 effective date of service connection, 
the Veteran's PTSD has involved no more than occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for PTSD.              38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10; 4.130 Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

In regard to the claim on appeal for a higher initial 
evaluation for PTSD, the requirement of VCAA notice does not 
apply. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement (NOD) with 
the RO's decision as to the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). This is the case here, in that the claim for 
service connection for PTSD has been substantiated, and no 
further notice addressing the downstream disability rating 
requirement is necessary. In any event, the RO has provided  
December 2007 notice correspondence that directly addressed 
the evidentiary requirements to substantiate the claim on 
appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has undergone VA medical 
examinations. See 38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition).               
In support of his claim, the Veteran has provided numerous 
personal statements.  He has testified during a June 2007 
Board videoconference hearing. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
Where as here, the veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time. In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings. See Fenderson, supra, at 125-26.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130. 
 
Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 
 
A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). 

Records of VA outpatient treatment indicate that on a June 
2004 mental health evaluation the Veteran reported having 
nightmares, flashbacks, intrusive thoughts, poor impulse 
control, extreme social isolation and difficulty establishing 
lasting social relationships, poor concentration, impaired 
short-term memory, and depressed mood. On objective 
evaluation the Veteran was alert and oriented, mood was 
depressed, and affect was constricted, tense and anxious. 
There was no suicidal or homicidal ideation. Speech was 
relevant and consistent. There was no evidence of psychosis. 
Thought process was goal directed. Judgment and insight were 
fair. The assessment was PTSD. Re-evaluation in September 
2004 indicated similar findings.

The Veteran underwent a VA Compensation and Pension 
examination by a psychologist in November 2004. The Veteran 
reported a consistent history of employment since separation 
from service. He had no history of assaultiveness, and while 
he admitted fairly significant depression, there was never a 
thought of suicide. He reported difficulty sleeping, episodes 
of anxiety once per week, and intrusive recollections from 
service. On mental status examination, the Veteran showed no 
evidence of impairment of thought process, delusions, or 
problems with eye contact. He did complain of short and long-
term memory impairment. No obsessive or ritualistic 
tendencies were noted. He denied panic attacks, though he 
admitted to depression on occasion. No evidence of an 
impulsive disorder was noted.              The Veteran 
indicated that sleeplessness, anxiety and depression had 
recently increased some. 

The diagnosis was PTSD, moderate. A Global Assessment of 
Functioning (GAF) score was assigned of 55. The VA examiner 
commented that the Veteran was capable of managing his own 
financial affairs. He had been functional in his life through 
recent times, but at some cost of qualify of life given sleep 
problems, anxiety, and failure to establish or maintain 
meaningful interrelationships.             He described 
himself as somewhat of a loner. 

VA outpatient records indicate on a March 2005 mental health 
evaluation the Veteran reported some benefit of medication, 
with flashbacks 1 to 2 times per week and sleep 5 to 6 hours 
per night. Objectively, behavior was cooperative, eye contact 
was good, cognition was grossly intact, mood was neutral, 
affect was restricted, thought process was organized and goal 
directed, and thought content was absent suicidal or 
homicidal ideation, hallucinations, paranoia or delusions. 
Speech had normal rate and volume. Insight and judgment were 
fair. A June 2005 evaluation noted similar results. On a 
November 2005 evaluation the Veteran described his overall 
condition as fair, but still had some anxiety and depression. 
Affect remained constricted. Cognition was intact, and 
thought process was linear with no disturbances. A February 
2005 evaluation indicated that medication had been helpful in 
alleviating depression and anger symptoms. The assessment was 
of PTSD with partial response to current medication regimen. 
When seen in May 2006, the Veteran did report some depressive 
and anxiety symptoms, with low energy. Objective evaluation 
was generally within normal limits.

The May 2006 treatment summary from a VA social worker at the 
Huntington, West Virginia Vet Center described the Veteran's 
symptoms as including recurrent nightmares related to events 
from during service, intrusive recollections and 
psychological reactivity to reminders of his service, 
markedly diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, and restricted affect. Also noted were episodes of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response. In a diagnostic summary the VA 
social worker opined that due to several identified mental 
health symptoms and behaviors the Veteran was severely 
impaired in his ability to maintain employment. There were 
numerous cognitive, social, affective and somatic symptoms 
attributed to the Veteran's PTSD, including nightmares, 
interrupted sleep, anxiety, memory problems, inability to 
concentrate, social isolation, impaired functioning in work 
and lack of motivation. Specific symptoms show further 
included severe impairment in interpersonal relationships, 
severe nightmares and flashbacks, intrusive thoughts, angry 
outbursts, inability to trust, hypervigilance and exaggerated 
startle response, severe depression and sense of 
foreshortened future. 

The VA treatment provider indicated that these severe ongoing 
symptoms had profoundly worsened, causing permanent 
impairment in the Veteran's social, occupational and 
interpersonal functioning, to the degree he was minimally 
able to function. It was stated that based on his severe PTSD 
symptoms and limited functioning that the Veteran was 
permanently and totally disabled. According to the social 
worker, while he continued to work it was deemed in his best 
interest to quit work based on his severe PTSD symptoms and 
related impaired functioning. 

On VA mental health evaluation in December 2006 the Veteran 
reported persistent depression and anxiety. Otherwise 
behavior was cooperative, mood was observed to be slightly 
dysthymic, affected was constricted, and thought process, 
thought content and speech were are normal. These findings 
generally remained the same through the date of an evaluation 
completed in December 2007.

The May 2008 correspondence from a VA social worker observed 
that the Veteran had not been employed since November 2006 
due to his mental health condition. The Veteran had described 
prior employment as a heating and air conditioning 
technician. According to the Veteran, his job involved 
crawling under houses and in other close spaces, and he would 
become claustrophobic and upset every day because of his job 
duties. In a diagnostic summary the VA social worker opined 
that because of his impairment he now was not able to 
function in an employment environment. The VA treatment 
provider indicated that these severe ongoing symptoms had 
profoundly worsened, causing permanent impairment in the 
Veteran's social, occupational and interpersonal functioning, 
to the degree he was minimally able to function.

The Veteran underwent another VA Compensation and Pension 
examination for his PTSD in August 2009. He then reported 
having had mild to moderate sadness much of the time, and 
some sleep disturbances. Motivation was intact for some 
activity, but the Veteran did not present as strongly engaged 
in many activities. There was periodic irritability, but he 
reported controlling this well. He spent most of his time 
alone. There were age-appropriate memory problems. He denied 
suicidal or homicidal ideation. The Veteran described having 
some acquaintances in his neighbors, but not close friends. 
He was a member of the DAV and did not attend meetings, but 
was considering joining other veterans' service 
organizations. There was no history of suicide attempts, 
violence, or instances of substance abuse.  

On psychological examination the Veteran was well groomed and 
appropriately dressed. Psychomotor activity and speech were 
unremarkable. Affect was appropriate, but constricted. Mood 
was depressed. There was an apparent short attention span. 
The Veteran was oriented to time, place and person. Thought 
process and thought content were unremarkable. Judgment was 
present. There was present sleep impairment. There were no 
delusions or hallucinations. The Veteran had periodic 
irritability. There were no obsessive/ritualistic behaviors, 
panic attacks, or suicidal or homicidal thoughts. Impulse 
control was good. There was an ability to maintain minimum 
personal hygiene. Memory was normal except for mild 
impairment of immediate memory, considered to be age-
appropriate. General symptoms of PTSD consisted of recurrent 
and intrusive recollections, persistent avoidance of 
reminders of events from service, hypervigilance and 
exaggerated startle response, nightmares, and some 
irritability. The Veteran had retired from his usual 
occupation as a heating/cooling system installer due to 
physical and psychiatric conditions. 

The diagnosis was PTSD, chronic. The assigned GAF score was 
60, intended to represent moderate symptoms and functional 
impairment. According to the VA examiner, the Veteran 
remained employable from a mental health perspective.    The 
examiner further commented that the Veteran had moderate 
symptoms and functional impairment. The Veteran reported some 
increased anxiety about working in enclosed spaces on the 
job, but remained functional until forced to quit for 
physical reasons. The Veteran now reported limited familial 
and social interaction. He had friendly acquaintances and 
some family he spent time with, but only a couple with whom 
he was close. He had somewhat limited and isolative leisure 
interests. The prognosis for improvement was guardedly 
optimistic. The VA examiner categorized the Veteran's 
symptoms as an "occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks." 

The established symptoms and manifestations of service-
connected PTSD on review in light of the applicable rating 
criteria, continue to warrant the assignment of the existing 
50 percent initial disability evaluation. This determination 
has followed careful review of the outpatient treatment 
record, and VA Compensation and Pension examinations to 
indicate the severity of psychiatric disability. 

Consideration of the pertinent medical evidence consistently 
shows symptomatology that corresponds to the assignment of a 
50 percent rating.            The June 2004 VA mental health 
consultation indicated findings of sleep disturbances, 
intrusive thoughts, difficulty establishing social 
relationships, poor concentration and short-term memory, and 
depressed mood. Objective evaluation substantiated many of 
these findings. Several of the above-mentioned symptoms are 
directly noted under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
as indicating a            50 percent rating. Meanwhile, 
objective assessment showed that speech remained normal, the 
Veteran was alert and oriented, and there was no evidence of 
psychosis. Subsequent evaluation that year revealed 
consistent results. The report of a November 2004 VA 
examination meanwhile appears to show a diminished level of 
severity of PTSD by comparison. There were no panic attacks, 
although there were instances of anxiety and depression. 
Thought process remained normal. There was no impulsive 
disorder. The VA examiner identified some cost of quality of 
life given sleep problems and anxiety, but overall no greater 
level of severity of psychiatric disability.

Further evaluation in March 2005 at a VA outpatient facility 
does not show any worsening of symptoms, and that if anything 
there was sporadic improvement in mood and sleep patterns 
attributable to the use of medication. Records throughout May 
2006 substantiate this. 

The May 2006 VA social worker's statement provides the most 
pronounced depiction of the symptomatology due to service-
connected disability, indicating additional findings of 
diminished participation in significant activities, feelings 
of social detachment, restricted affect, and psychological 
reactivity to reminders from service. The VA treatment 
provider characterized the Veteran's condition as severe, and 
involving permanent and total disability.

The report of an August 2009 VA examination meanwhile shows a 
contrary depiction of the Veteran's PTSD. The Veteran 
reported mild to moderate sadness, however motivation was 
intact, any irritability was well controlled, and the Veteran 
did have several acquaintances if not close friends. 
Objective findings besides constricted affect and depressed 
mood were normal. The VA examiner described the Veteran as 
having moderate symptoms and functional impairment. 

The medical evaluation history must be given a meaningful 
interpretation for rating purposes, notwithstanding 
conflicting assessments in severity. See 38 C.F.R. § 4.2 
("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."). See also, 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).    The Board 
finds that the mental health outpatient treatment and VA 
examinations best depict the Veteran's service-connected PTSD 
when compared to the VA social worker's statement. The 
initial record of mental health evaluation indicates the 
Veteran's mental state over a significant course of time, and 
consistently demonstrates symptoms at or near the 50 percent 
level under Diagnostic Code 9411. The VA examinations 
likewise were based in part upon review of these same 
treatment records, and were specifically intended to evaluate 
the severity of the Veteran's PTSD during the timeframe under 
consideration. The most recent examination showed moderate 
symptomatology. The GAF scores assigned on examinations of 
55, and 60 each correspond to no more than moderate 
impairment.   According to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF 
score in the 51 to 60 range as indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). In addition, the impact 
of psychiatric disability upon employability was deemed to be 
at most moderate, and the Veteran's  retirement was 
considered to be attributable to physical as well as mental 
conditions. 

Moreover, the May 2006 VA social worker's correspondence in 
considering its evidentiary weight independently, notably 
still identifies symptoms within the categorization of a 50 
percent disability rating, including based upon constricted 
affect, disturbances of motivation and mood, and memory 
difficulties. There is no indication of symptoms that would 
correspond to the next higher 70 percent rating absent signs 
of obsessive rituals, suicidal ideation, illogical speech, or 
other specified symptoms and manifestations under Diagnostic 
Code 9411. While the social worker's statement describes 
angry outbursts, there is no mention in this report, or for 
that matter elsewhere of impulse control disorder with 
periods of violence. Nor can the Veteran be considered 
incapable of establishing social relationships based on this 
or any other report given that he does have several 
acquaintances and is active in veterans' service 
organizations. Also, the opining social worker's 
characterization of the Veteran as having "severe" 
impairment cannot be dispositive, absent objective signs and 
symptoms that clearly show the same. See 38 C.F.R. § 4.126(a) 
("The rating agency shall assign an evaluation based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination."). 
In any event, for the reasons previously stated 
notwithstanding the May 2006 report, the competent evidence 
in its entirety indicates a level of severity that remains 
consistent with the assigned 50 percent disability 
evaluation. 

Thus, the Board finds that the Veteran's PTSD is indicative 
of at most occupational and social impairment with reduced 
reliability and productivity, corresponding to the assignment 
of a 50 percent schedular rating since the effective date of 
service connection. The Board further finds that the 
assignment of a "staged rating" per the Fenderson decision 
is not warranted. The Veteran's PTSD has remained consistent 
in its degree of severity since service connection was 
granted. There is therefore no basis to assign a "staged 
rating" due to an incremental worsening of service-connected 
disability for the time period under review.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected PTSD under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The VA social 
worker's statement of May 2008 identifies the Veteran's PTSD 
as the reason for leaving his former job due to 
claustrophobia in close spaces; however, there is nothing to 
indicate whether the Veteran might still be capable of other 
forms of less strenuous employment.  The April 2009 VA 
examination meanwhile clarified that psychiatric impairment 
upon employability was moderate, and that the Veteran 
remained functional in his occupation until leaving primarily 
due to physical conditions. The Veteran's service-connected 
psychiatric disorder also has not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in              38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an 
initial rating higher than   50 percent for PTSD. The 
preponderance of the evidence is unfavorable on the claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A higher initial evaluation than 50 percent for PTSD is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


